Citation Nr: 1701372	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-09 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988 and from February 1991 to March 1991, including service at Camp Lejeune.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's service connection claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran, in his June 2010 application for compensation, asserted that his hypertension is related to his service.  The Veteran offers several theories of entitlement, including exposure to contaminated water in Camp Lejeune.  
    

The first prong of McLendon is satisfied because the record contains current diagnoses of hypertension.  Dr. John Lippelman diagnosed the Veteran with hypertension as early as August 2003.  Further, private treatment records of Dr. John Lippelman indicate a history of hypertension which dates back to 1993.  Also, the private treatment records of Dr. Fred I. Rabow indicate a diagnosis of hypertension and periodic treatment, between October 2010 and January 2012.  

The second and third prongs of McLendon are satisfied because the Veteran's service treatment records suggest that he may have had a cardiac condition in service.  The Veteran's representative submitted evidence of the Mayo Clinic's hypertension guidelines.  Service treatment records regularly documented the Veteran's blood pressure.  Pursuant to the Mayo Clinic guidelines, the Veteran may have exhibited symptoms of high blood pressure in service, notably in October 1984, May 1985, June 1985, December 1985, March 1986, July 1986, September 1986, January 1988, October 1987, and September 1988.  Additionally, on a February 1991 Dental Health Questionnaire, the Veteran reported either experiencing or having a history of "heart murmur." 

Alternatively, there is evidence which suggests that the Veteran's hypertension may otherwise have developed as a result of his service.  The Veteran's service treatment records indicate that the Veteran was prescribed Darvocet to treat migraines and headaches during service.  In 2010, the United States Food and Drug Administration recommended against the continued use of propoxyphene (brand name: Darvocet), citing data that showed patients who used propoxyphene experienced cardiac complications. 

Lastly, although VA has not conceded a relationship between hypertension and contaminated water in Camp Lejeune, the VA assumes that any Veteran claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated Camp Lejeune's water supply between 1957 and 1987.  BVA Training Letter 11-03 (revised) (November 29, 2011).  Contaminants of the Camp Lejeune water supply included trichloroethylene (TCE), perchloroethylene (PCE), benzene, and other volatile organic compounds.  Currently, the Center for Disease Control (CDC) reports hypertension as a potential cardiac effect for persons exposed to TCE.  Also, the CDC warns that exposure to PCE may cause arrhythmia or cardiomyopathy. 

The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to exposure to contaminated water at Camp Lejeune, as contemplated by 38 U.S.C.A. § 5103A (d)(2)(B).  The United States Court of Appeals for Veterans Claims has described this threshold of the statute as being low.  See McLendon, 20 Vet. App. at 86.  Accordingly, for the reasons stated above, a VA examination is warranted.  38 U.S.CA. § 5103A(d);  See id.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim dated from October 2009 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records of treatment, including records pertaining to his treatment from Dr. Stromquest.  If the Veteran provides a completed release form authorizing VA to obtain these treatment records, efforts to obtain such records should be made.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology the Veteran's hypertension.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

		(a)  State whether it is at least as likely as not (50 			percent probability or more) that hypertension began in 		service or is otherwise related to service.

(b)  State whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to contaminated water at Camp Lejeune. 

(c)  State whether it is as least as likely as not (50 percent probability of more) that the Veteran's hypertension is related to the in service prescription of propoxyphene to treat headaches and migraines.

In offering each of these opinions the examiner should consider the Veteran's competent lay statements, as well as the following: 

* The Veteran's service treatment records documenting symptoms of elevated blood pressure, including: October 1984, May 1985, June 1985, December 1985, March 1986, July 1986, September 1986, January 1988, October 1987, and September 1988.

* The Veteran's report, on the February 1991 Dental Health Questionnaire, that he either had a history or was experiencing a "heart murmur."  

* Dr. Fred I. Rabow and Dr. John Lippelman's recent diagnoses of hypertension: January 2012 and August 2003, respectively. 

* CDC findings that hypertension may result in persons exposed to TCE.

In determining whether the Veteran meets the criteria for a current hypertension diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a hypertension diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, October 2009) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4. After the above development has been completed, readjudicate the claim for entitlement to service connection for hypertension.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




